Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to amendment
2. 	This office action is in response to an amendment filed on 03/08/2021 in response to PTO office action dated 11/06/2020. The amendment has been entered and considered. 

3. 	Claims 1 and 11 have been amended. Claims 1 -20 are now pending in this office action.

4.	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).---
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

5.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. (US 10719539 B2) in view of Brown; Fred A (20150186156).

Instant Application(15/700058)
Issued Patent (US 10719539 B2)
1. (Currently Amended) A method of providing intelligent natural language query suggestions comprising: storing, in a user database, user data entries from one or more merchant users, each user data entry comprising at least a user identifier and associated user characteristic data, wherein each user identifier corresponds to a respective merchant identifier; identifying upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being a prescheduled task, the prescheduled task being in response to an initial natural language query submitted by the first user, based upon learned usage patterns of the first user, or an opening of an application by the first user, the opening of the application including authentication of the first user; retrieving, from the first user data entry, first user characteristic data, the first user characteristic data being merchant characteristic data; querying, based upon the first user characteristic data, a query database, wherein the query database stores a plurality of query data entries from the one or more merchant users and the query data entries comprise at least natural language query data and query characteristic data; identifying, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data; Attorney Docket No. retrieving, the natural language query data associated with the identified at least one query data entry; and, at least one of: storing, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and/or transmitting, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.

1. A method of providing an automatic natural language response comprising: storing, in a user database, user data entries, each user data entry comprising at least a user identifier and associated user characteristic data, wherein each user identifier corresponds to a respective merchant identifier; storing, in a merchant database, merchant data entries, each merchant data entry comprising at least a merchant identifier, merchant characteristic data, and previous query data associated with the respective merchant identifier; identifying, in the user database, a first user data entry, the first user data entry comprising at least a first user identifier and first user characteristic data; querying, in the merchant database, merchant data entries comprising merchant characteristic data similar to the first user identifier, the queried merchant data entries being associated with a plurality of second user identifiers; querying, based upon a previous query data retrieved from a selected merchant data entry, a query database, wherein the query database stores a plurality of query data entries and the query data entries comprise at least natural language query data and at least one of user identification data and query characteristic data; identifying, in the query database, at least one query data entry matching the previous query data received from the selected merchant data entry; retrieving, from the at least one query data entry, natural language query data; determining, based upon the retrieved natural language query data, at least one intent and at least one entity of the at least one natural language query; identifying, based upon the retrieved natural language query data, at least one set of data; retrieving the identified set of data from one or more related databases; calculating a response to the at least one natural language query based on the retrieved set of data and the first user identifier using at least one analytical model; automatically generating a natural language response, based on the calculated response, to the at least one natural language query; and one of: storing the natural language response in connection with the first user identifier at a server; and transmitting, to a user device associated with the first user identifier, the natural language response.
11. (Currently Amended) A system for providing intelligent natural language query suggestions comprising: Attorney Docket No. a user database storing a plurality of user data entries from one or more user merchants, each user data entry comprising at least a user identifier and associated user characteristic data, wherein each user identifier corresponds to a respective merchant identifier; a query database storing a plurality of query data entries from the one or more merchant users, each query data entry comprising at least natural language query data and query characteristic data; a processing device configured to: identify upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being a prescheduled task, the prescheduled task being in response to an initial natural language query submitted by the first user, based upon learned usage patterns of the first user, or an opening of an application by the first user, the opening of the application including authentication of the first user; retrieve, from the first user data entry, first user characteristic data, the first user characteristic data being merchant characteristic data; querying, based upon the first user characteristic data, the query database, identify, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data; retrieve, the natural language query data associated with the identified at least one query data entry; and, at least one of: store, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and/or Attorney Docket No. transmit, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.
11. A system for providing an automatic natural language response, comprising: a user database storing user data entries comprising at least a user identifier and associated user characteristic data; a merchant database storing merchant data entries comprising at least a merchant identifier, merchant characteristic data, and previous query data associated with the merchant identifier; a query database storing query data entries comprising at least natural language query data and at least one of user identification data and query characteristic data; and a processing device configured to: identify, in the user database, a first user data entry, the first user data entry comprising at least a first user identifier and first user characteristic data, wherein each user identifier corresponds to a respective merchant, query, in the merchant database, merchant data entries comprising merchant characteristic data similar to the first user identifier, the queried merchant data entries being associated with a plurality of second user identifiers; query, based on a previous query data retrieved from a selected merchant data entry, a query database, identify, in the query database, at least one query data entry matching the previous query data of the selected merchant data entry, retrieve, from the at least one query data entry, natural language query data, determine, based upon the retrieved natural language query data, at least one intent and at least one entity of the at least one natural language query, identify, based upon the retrieved natural language query data, at least one set of data, retrieve the identified set of data from one or more related databases, calculate a response to the at least one natural language query based on the retrieved set of data and the first user identifier using at least one analytical model, automatically generate a natural language response, based on the calculated response, to the at least one natural language query, and one of: store the natural language response in connection with the first user identifier at a server, or transmit, to a user device associated with the first user identifier, the natural language response.



	The instant application has all the limitations in anticipation of the issued patent with the exception of the limitation “the triggering event being a prescheduled task, the prescheduled task being in response to an initial natural language query submitted by the first user, based upon learned usage patterns of the first user, or an opening of an application by the first user, the opening of the application including authentication of the first user”.
However Brown; Fred A (20150186156) teaches, identifying upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being a prescheduled task, the prescheduled task being in response to an initial natural language query submitted by the first user, based upon learned usage patterns of the first user, or an opening of an application by the first user, the opening of the application including authentication of the first user  (Paragraphs [0057], [0110], [0174, [0175] identify a virtual assistant that is configured to perform a task that has been performed previously at a current time of day (e.g., identifying a chef virtual assistant for output at 5 pm based on requests from a user on previous days around 5 pm for cooking recipes) (i.e., based upon the timing of day the response was triggered, the task of displaying cooking recipes is performed at 5 pm in response to the initial query, based on the user characteristic. Triggering event can be based on location, time, calendar …).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al by providing a method of identifying and performing a task based on triggering event further based upon learned usage patterns of the first user as taught by Brown et al (Paragraph [0057], [0110], [0174, [0175]).
One of the ordinary skill in the art, would have been motivated to make this modification, such that [0028] a virtual assistant may be presented through a conversation user interface that presents icons and other information. During a conversation with an end-user, different virtual assistants may be provided to the user, creating a rich user experience and enhancing user experience that adapts to different contexts of user input as taught by Brown et al (Paragraph [0028]).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alex; Joakim (US 20130073340 A1) in view of Winters; Michelle Eng (US 20140244353 A1) and in further view of Brown; Fred A (20150186156).

Regarding independent Claim 1, Alex; Joakim (US 20130073340 A1) teaches, a method of providing intelligent natural language query suggestions comprising: storing, in a user database, user data entries from one or more merchant users, each user data entry comprising at least a user identifier and associated user characteristic data, wherein each user identifier corresponds to a respective merchant identifier (Paragraph [0060] Various databases used herein may include: client data; merchant data [0030]Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. Also see Paragraph [0036]). 
retrieving, from the first user data entry, first user characteristic data, the first user characteristic data being merchant characteristic data (Paragraph [0030] Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0032] discloses business insights server system 106 may analyze a variety of "internal data" ... BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant. [0033] discloses Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location); 
…andPage 3 transmitting, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion (Paragraph [0034] BISS 106 may further generate reports and/or display results related to the request for business insights (step 206). The reports and/or results may be displayed by merchant web-client 102a (step 208). That is, a merchant may receive, review and/or interact with business insights via a web-based system (i.e., the user is notified of reports /results in the form suggestions);
Alex et al fails to explicitly teach, querying, based upon the first user characteristic data, a query database, wherein the query database stores a plurality of query data entries from the one or more merchant users and the query data entries comprise at least natural language query data and query characteristic data; identifying, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data; retrieving, the natural language query data associated with the identified at least one query data entry; and, at least one of: storing, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and/or …. 
Winters; Michelle Eng  (US 20140244353 A1) teaches, querying, based upon the first user characteristic data, a query database, wherein the query database stores a plurality of query data entries from the one or more merchant users and the query data entries comprise at least natural language query data and query characteristic data (Paragraph [0046] a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123). In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party or as an alert or notification message. [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time. [0311] discloses the transaction handler (103) is configured to provide transaction information about online and instore spending at a specific merchant. [0371] discloses a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants, etc. Thus, the corresponding merchant information related to a transaction can be determined using the merchant ID (305) recorded for the transaction); 
identifying, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data (Paragraph [0095], [0197], and [0198] the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person [0358] discloses profile generator (121) may consolidate transaction data for a person having multiple accounts to derive intelligence information about the person to generate a profile for the person [0361] discloses the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. [0372] discloses purchase details may be stored in a separate database and be looked up based on an identifier of the transaction. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101 ). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category);
retrieving, the natural language query data associated with the identified at least one query data entry; and, at least one of: storing, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data,... (Paragraph [0311] discloses the transaction handler (103) is configured to provide transaction information about online and instore spending at a specific merchant. [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al to provide a method for a transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting, benchmarking, advertising, content or offer selection, customization, personalization, prioritization, etc. as taught by Winters (Paragraph [0030], [0036]).
Alex et al and Winters fails to explicitly teach, identifying upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being a prescheduled task, the prescheduled task being in response to an initial natural language query submitted by the first user, based upon learned usage patterns of the first user, or an opening of an application by the first user, the opening of the application including authentication of the first user
Brown; Fred A (20150186156) teaches, identifying upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being a prescheduled task, the prescheduled task being in response to an initial natural language query submitted by the first user, based upon learned usage patterns of the first user, or an opening of an application by the first user, the opening of the application including authentication of the first user (Paragraph [0110] The virtual assistant output module 220 may be configured to identify virtual assistants to be output to end-users. To do so, the virtual assistant output module 220 may determine when particular conditions are satisfied to trigger the output of a virtual assistant. This may include analyzing or monitoring contextual information. [0174] A virtual assistant may be identified at 1604 by obtaining and analyzing contextual information related to a user or a smart device of the user (e.g., a context of the user or the smart device). For example, conversation information may be analyzed to determine a concept or identify input of a current or previous conversation between a user and a virtual assistant (i.e., prescheduled task). [0175] the techniques may identify a virtual assistant has some relation to content of a message based on messaging information (e.g., identify a mechanic virtual assistant when a user describes a problem with a car in an email, text message, telephone call, instant message, etc.), identify a virtual assistant that is configured to perform a task that has been performed previously at a current time of day (e.g., identifying a chef virtual assistant for output at 5 pm based on requests from a user on previous days around 5 pm for cooking recipes) (i.e., based upon the timing of day the response was triggered, the task of displaying cooking recipes is performed at 5 pm in response to the initial query, based on the user characteristic. Triggering event can be based on location, time, calendar …). Also see Paragraph [0057] The context module 214 may be configured to identify (e.g., determine) one or more pieces of contextual information. Contextual information may be used in various manners. For instance, contextual information may be used by the input processing module 208 to determine an intent or meaning of a user's input. In addition, after identifying the user's intent, the same or different contextual information may be taken into account by the task and response module 210 to determine a task to be performed or a response to provide back to the user. Further, contextual information may be used by the user characteristic learning module 212 to learn characteristics about a user. Moreover, contextual information may be used by the virtual assistant characteristic module 218 to customize a virtual assistant team. Additionally, or alternatively, contextual information may be used by the virtual assistant output module 220 to manage output of virtual assistants to users and/or by the virtual assistant communication module 222 to control conversations between virtual assistants. 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al by providing a method of identifying and performing a task based on triggering event further based upon learned usage patterns of the first user as taught by Brown et al (Paragraph [0057], [0110], [0174, [0175]).
One of the ordinary skill in the art, would have been motivated to make this modification, such that [0028] a virtual assistant may be presented through a conversation user interface that presents icons and other information. During a conversation with an end-user, different virtual assistants may be provided to the user, creating a rich user experience and enhancing user experience that adapts to different contexts of user input as taught by Brown et al (Paragraph [0028]).

	Regarding dependent Claim 2, Alex et al, Winters and Brown et al teach, the method of claim 1. 
	Alex et al further teaches, receiving, from a second user, a natural language query and a second user identifier (Paragraph [0030] Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers);
identifying, in the user database, a second user data entry (Paragraph [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. [0030] Phrases and terms (search queries) similar to "internal data" may include any data a credit issuer possesses or acquires pertaining to a particular consumer);
retrieving, from the second user data entry, second user characteristic data, the second user characteristic data being merchant characteristic data (Paragraph [0030] Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0032] discloses business insights server system 106 may analyze a variety of "internal data" ... BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant. [0033] discloses Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location); 
Winters further teaches, and storing, in the query database, the natural language query and the second user characteristic data (Paragraph [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information).

Regarding dependent Claim 3, Alex et al, Winters and Brown et al teach, the method of claim 2.
Winters further teaches, the first user characteristic data is similar to the second user characteristic data and the identified at least one query data entry comprises the natural language query stored with the second user characteristic data  (Paragraph [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category (similar user characteristics) are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).

Regarding dependent Claim 4, Alex et al, Winters and Brown et al teach, the method of claim 2.
Alex et al further teaches, further comprising: receiving, from additional users, additional natural language queries, wherein each of the additional natural language queries are associated with a user identifier other than the first user identifier and the second user identifier (Paragraph [0030] Phrases and terms similar to "internal data" may include any data a credit issuer possesses or acquires pertaining to a particular consumer. Internal data may be gathered before, during, or after a relationship between the credit issuer and the transaction account holder (e.g., the consumer or buyer). Such data may include consumer demographic data. Consumer demographic data includes any data pertaining to a consumer. Consumer demographic data may include consumer name, address, telephone number, email address, employer and social security number. Consumer transactional data is any data pertaining to the particular transactions in which a consumer engages during any given time period. Consumer transactional data may include, for example, transaction amount, transaction time, transaction vendor/merchant, and transaction vendor/merchant location. Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. Also see Paragraph [0036]);
Winters further teaches, comparing the natural language query received from the second user with the additional natural language queries and determining that the natural language query received from the second user is similar to at least one of the additional natural language queries, prior to storing the natural language query in the query database (Paragraph [0046] a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123). In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party or as an alert or notification message. [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time. [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0371] discloses a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants, etc. Thus, the corresponding merchant information related to a transaction can be determined using the merchant ID (305) recorded for the transaction [0095], [0197], and [0198] the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person [0358] discloses profile generator (121) may consolidate transaction data for a person having multiple accounts to derive intelligence information about the person to generate a profile for the person [0361] discloses the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. [0372] discloses purchase details may be stored in a separate database and be looked up based on an identifier of the transaction. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101 ). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc  [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101 ). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).

Regarding dependent Claim 5, Alex et al, Winters and Brown et al teach, the method of claim 4. 
Winters further teaches, further comprising: identifying, in the user database, additional user characteristic data corresponding to the user identifier associated with the at least one additional language queries determined to be similar to the natural language query received from the second user (Paragraph [0085]- [0087] the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. 

Regarding dependent Claim 6, Alex et al, Winters and Brown et al teach, the method of claim 1. 
Winters further teaches, the natural language query data of the query data entries comprises a natural language query received from at least one of a plurality of users (Paragraph [0086]-[0087], [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101) (plurality of users)).

Regarding dependent Claim 7, Alex et al, Winters and Brown et al teach, the method of claim 6. 
Winters further teaches, the natural language query data further comprises at least one intent and at least one entity, wherein the at least one intent and the at least one entity are derived from the at least one natural language query (Paragraph [0352] the user specific profile (131) is used by a search engine to prioritize search results. The correlator (117) is to correlate transactions with online activities, such as searching, web browsing, and social networking. Multiple different devices are used at the point of interaction (107) for interaction with the user (101); and some of the devices may not be capable of receiving input from the user (101). In one embodiment, there are transaction terminals (105) to initiate transactions for a plurality of users (101) with a plurality of different merchants. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time). 

Regarding dependent Claim 9, Alex et al, Winters and Brown et al teach, the method of claim 1. 
Alex et al further teaches, the method comprises the step of transmitting, to the user device of a user associated with the first user identifier, a notification comprising the at least one natural language suggestion, and wherein the notification causes the user device to display a pre-populated keyboard comprising the natural language query suggestion (Paragraph [0032] BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant [0034] BISS 106 may further generate reports and/or display results related to the request for business insights. The reports and/or results may be displayed by merchant web-client 102a. That is, a merchant may receive, review and/or interact with business insights via a web-based system).

Regarding independent Claim 11, Alex; Joakim (US 20130073340 A1) teaches, a system for providing intelligent natural language query suggestions  comprising: a user database storing a plurality of user data entries from one or more user merchants, each user data entry comprising at least a user identifier and associated user characteristic data, wherein each user identifier corresponds to a respective merchant identifier (Paragraph [0060] Various databases used herein may include: client data; merchant data [0030]Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. Also see Paragraph [0036]). 
a processing device configured to: identify, in the user database, a first user data entry (Paragraph [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. [0030] Phrases and terms (search queries) similar to "internal data" may include any data a credit issuer possesses or acquires pertaining to a particular consumer. Internal data may be gathered before, during, or after a relationship between the credit issuer and the transaction account holder (e.g., the consumer or buyer));
retrieve, from the first user data entry, first user characteristic data, the first user characteristic data being merchant characteristic data (Paragraph [0030]Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0032] discloses business insights server system 106 may analyze a variety of "internal data" ... BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant. [0033] discloses Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location);
…and transmit, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion (Paragraph [0034] BISS 106 may further generate reports and/or display results related to the request for business insights (step 206). The reports and/or results may be displayed by merchant web-client 102a (step 208). That is, a merchant may receive, review and/or interact with business insights via a web-based system);
Alex et al fails to explicitly teach, a query database storing a plurality of query data entries from the one or more merchant users, each query data entry comprising at least natural language query data and query characteristic data; querying, based upon the first user characteristic data, the query database, identify, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data; retrieve, the natural language query data associated with the identified at least one query data entry; and, at least one of: store, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data and/or,….
Winters; Michelle Eng  (US 20140244353 A1) teaches, a query database storing a plurality of query data entries from the one or more merchant users, each query data entry comprising at least natural language query data and query characteristic data; querying, based upon the first user characteristic data, the query database, identify, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data (Paragraph [0046] a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123). In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party or as an alert or notification message. [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time. [0311] discloses the transaction handler (103) is configured to provide transaction information about online and instore spending at a specific merchant. [0371] discloses a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants, etc. Thus, the corresponding merchant information related to a transaction can be determined using the merchant ID (305) recorded for the transaction);
retrieve, the natural language query data associated with the identified at least one query data entry; and, at least one of: store, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data,…. (Paragraph [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al to provide a method for a transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting, benchmarking, advertising, content or offer selection, customization, personalization, prioritization, etc. as taught by Winters (Paragraph [0030], [0036]).
Alex et al and Winters fails to explicitly teach, identifying upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being a prescheduled task, the prescheduled task being in response to an initial natural language query submitted by the first user, based upon learned usage patterns of the first user, or an opening of an application by the first user, the opening of the application including authentication of the first user
Brown; Fred A (20150186156) teaches, identifying upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being a prescheduled task, the prescheduled task being in response to an initial natural language query submitted by the first user, based upon learned usage patterns of the first user, or an opening of an application by the first user, the opening of the application including authentication of the first user (Paragraph [0110] The virtual assistant output module 220 may be configured to identify virtual assistants to be output to end-users. To do so, the virtual assistant output module 220 may determine when particular conditions are satisfied to trigger the output of a virtual assistant. This may include analyzing or monitoring contextual information. [0174] A virtual assistant may be identified at 1604 by obtaining and analyzing contextual information related to a user or a smart device of the user (e.g., a context of the user or the smart device). For example, conversation information may be analyzed to determine a concept or identify input of a current or previous conversation between a user and a virtual assistant (i.e., prescheduled task). [0175] the techniques may identify a virtual assistant has some relation to content of a message based on messaging information (e.g., identify a mechanic virtual assistant when a user describes a problem with a car in an email, text message, telephone call, instant message, etc.), identify a virtual assistant that is configured to perform a task that has been performed previously at a current time of day (e.g., identifying a chef virtual assistant for output at 5 pm based on requests from a user on previous days around 5 pm for cooking recipes) (i.e., based upon the timing of day the response was triggered, the task of displaying cooking recipes is performed at 5 pm in response to the initial query, based on the user characteristic. Triggering event can be based on location, time, calendar …). Also see Paragraph [0057] The context module 214 may be configured to identify (e.g., determine) one or more pieces of contextual information. Contextual information may be used in various manners. For instance, contextual information may be used by the input processing module 208 to determine an intent or meaning of a user's input. In addition, after identifying the user's intent, the same or different contextual information may be taken into account by the task and response module 210 to determine a task to be performed or a response to provide back to the user. Further, contextual information may be used by the user characteristic learning module 212 to learn characteristics about a user. Moreover, contextual information may be used by the virtual assistant characteristic module 218 to customize a virtual assistant team. Additionally, or alternatively, contextual information may be used by the virtual assistant output module 220 to manage output of virtual assistants to users and/or by the virtual assistant communication module 222 to control conversations between virtual assistants. 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al by providing a method of identifying and performing a task based on triggering event further based upon learned usage patterns of the first user as taught by Brown et al (Paragraph [0057], [0110], [0174, [0175]).
One of the ordinary skill in the art, would have been motivated to make this modification, such that [0028] a virtual assistant may be presented through a conversation user interface that presents icons and other information. During a conversation with an end-user, different virtual assistants may be provided to the user, creating a rich user experience and enhancing user experience that adapts to different contexts of user input as taught by Brown et al (Paragraph [0028]).

Regarding dependent Claim 12, Alex et al, Winters and Brown et al teach, the system of claim 11. 
Alex et al further teaches, the processing device is further configured to: receive, from a second user, a natural language query and a second user identifier (Paragraph [0030] Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers);
identify, in the user database, a second user data entry (Paragraph [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. [0030] Phrases and terms (search queries) similar to "internal data" may include any data a credit issuer possesses or acquires pertaining to a particular consumer);
retrieve, from the second user data entry, second user characteristic data, the second user characteristic data being merchant characteristic data (Paragraph [0030]Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0032] discloses business insights server system 106 may analyze a variety of "internal data" ... BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant. [0033] discloses Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location); 
Winters further teaches, and store, in the query database, the natural language query and the second user characteristic data (Paragraph [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information).

Regarding dependent Claim 13, Alex et al, Winters and Brown et al teach, the system of claim 12. 
Winters further teaches, the first user characteristic data is similar to the second user characteristic data and the identified at least one query data entry comprises the natural language query stored with the second user characteristic data (Paragraph [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category (similar user characteristics) are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).

Regarding dependent Claim 14, Alex et al, Winters and Brown et al teach, the system of claim 12. 
Alex et al further teaches, the processing device, is further configured to: receive, from additional users, additional natural language queries, wherein each of the additional natural language queries are associated with a user identifier other than the first user identifier and the second user identifier (Paragraph [0030] Phrases and terms similar to "internal data" may include any data a credit issuer possesses or acquires pertaining to a particular consumer. Internal data may be gathered before, during, or after a relationship between the credit issuer and the transaction account holder (e.g., the consumer or buyer). Such data may include consumer demographic data. Consumer demographic data includes any data pertaining to a consumer. Consumer demographic data may include consumer name, address, telephone number, email address, employer and social security number. Consumer transactional data is any data pertaining to the particular transactions in which a consumer engages during any given time period. Consumer transactional data may include, for example, transaction amount, transaction time, transaction vendor/merchant, and transaction vendor/merchant location. Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. Also see Paragraph [0036]);
Winters further teaches, compare the natural language query received from the second user with the additional natural language queries; and determine that the natural language query received from the second user is similar to at least one of the additional natural language queries, prior to storing the natural language query in the query database  (Paragraph [0046] a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123). In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party or as an alert or notification message. [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time. [0311] discloses the transaction handler (103) is configured to provide transaction information about online and instore spending at a specific merchant. [0371] discloses a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants, etc. Thus, the corresponding merchant information related to a transaction can be determined using the merchant ID (305) recorded for the transaction [0095], [0197], and [0198] the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person [0358] discloses profile generator (121) may consolidate transaction data for a person having multiple accounts to derive intelligence information about the person to generate a profile for the person [0361] discloses the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. [0372] discloses purchase details may be stored in a separate database and be looked up based on an identifier of the transaction. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc  [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101 ). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).

Regarding dependent Claim 15, Alex et al, Winters and Brown et al teach, the system of claim 14. 
Winters further teaches, the processing device is further configured to: identify, in the user database, additional user characteristic data corresponding to the user identifier associated with the at least one additional language query determined to be similar to the natural language query received from the second user (Paragraph [0085]- [0087] the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. 

Regarding dependent Claim 16, Alex et al, Winters and Brown et al teach, the system of claim 11. 
Winters further teaches, the natural language query data of the query data entries comprises a natural language query received from at least one of a plurality of users (Paragraph [0086]-[0087], [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101) (plurality of users)).

Regarding dependent Claim 17, Alex et al, Winters and Brown et al teach, the system of claim 16.
Winters further teaches, the natural language query data further comprises at least one intent and at least one entity, wherein the at least one intent and the at least one entity are derived from the at least one natural language query (Paragraph [0352] the user specific profile (131) is used by a search engine to prioritize search results. The correlator (117) is to correlate transactions with online activities, such as searching, web browsing, and social networking. Multiple different devices are used at the point of interaction (107) for interaction with the user (101); and some of the devices may not be capable of receiving input from the user (101). In one embodiment, there are transaction terminals (105) to initiate transactions for a plurality of users (101) with a plurality of different merchants. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time). 

Regarding dependent Claim 19, Alex et al, Winters and Brown et al teach, the system of claim 11. 
Alex et al further teaches, the processing device is configured to transmit, to the user device of a user associated with the first user identifier, a notification comprising the at least one natural language suggestion, and wherein the notification causes the user device to display a pre-populated keyboard comprising the natural language query suggestion (Paragraph [0032] BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant [0034] BISS 106 may further generate reports and/or display results related to the request for business insights. The reports and/or results may be displayed by merchant web-client 102a. That is, a merchant may receive, review and/or interact with business insights via a web-based system).

7. 	Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alex; Joakim (US 20130073340 A1) in view of Winters; Michelle Eng  (US 20140244353 A1), Brown; Fred A (20150186156)  and in further view of Gautam; Shyamantak (US 9501585 B1).

Regarding dependent Claim 8, Alex et al, Winters and Brown et al teach, the method of claim 1. 
Alex et al, Winters and Brown et al fails to explicitly teach, the at least one natural language query suggestion of the first user suggestion database comprises a natural language query received from a user other than the first user.
Gautam et al teaches, teaches, the at least one natural language query suggestion of the first user suggestion database comprises a natural language query received from a user other than the first user ((Page 9 Col 1 Line 16) the business intelligence platform 200 to automatically adapt to different use cases and become more accurate in delivering results for various queries in various use cases, over time. The user feedback can be provided either directly by the user via UE 101 or collected automatically by the business intelligence platform 200, for example, based on the usage patterns of various users. (Page 15 Col 1 Line 39) if the business intelligence platform 200 fails to find a matching attribute based on the user's question or search query, the business intelligence platform 200 can identify a closest match based on various criteria such as, for example, spell corrections, semantic matching techniques, dictionaries, searching private or public knowledge repositories, third party APIs, rules, heuristics, natural language processing or machine learning algorithms, user preferences, collaborative learning techniques, and/or other techniques to provide relevant suggestions or automatically mapping).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al, Winters and Brown et al to provide real-time business intelligence to users, irrespective of users' technical knowledge, using natural language interfaces as taught by Gautam et al (Page 1 Col 1 Line 49)).
It would have been obvious to one of the ordinary skill in the art, to provide methods and system also provide a natural language and search based interface to analyze data and generate reports without a need for writing SQL queries or using software configurations for creating reports as taught by Gautam et al (Page 1 Col 1 Line 56)).

Regarding dependent Claim 10, Alex et al, Winters and Brown et al teach, the method of claim 1. 
Alex et al, Winters and Brown et al fails to explicitly teach, further comprising: receiving, from the user device of a user associated with the first user identifier, a user-selected query, wherein the user-selected query is identical to a natural language query suggestion of the at least one natural language query suggestion.
Gautam et al further teaches, further comprising: receiving, from the user device of a user associated with the first user identifier, a user-selected query, wherein the user-selected query is identical to a natural language query suggestion of the at least one natural language query suggestion ((Page 7 Col 1 Line 3)    The meta-information lookup module 207 can search the data store(s) 211, or a data source(s) 111, for keywords matching the query (identical queries). The meta-information module 207 can store the keywords in data store(s) 211. The keywords can be used for suggesting search phrase completions to the user of UE 101, for example, when user is typing a question (user device)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al, Winters and Brown et al to provide real-time business intelligence to users, irrespective of users' technical knowledge, using natural language interfaces as taught by Gautam et al (Page 1 Col 1 Line 49)).
It would have been obvious to one of the ordinary skill in the art,  to provide methods and system provide a substantially real-time statistical analysis and computation engine developed based on search engine technology to store and access data in index files without using data warehouses that store data in databases. The methods and system also provide a natural language and search based interface to analyze data and generate reports without a need for writing SQL queries or using software configurations for creating reports as taught by Gautam et al (Page 1 Col 1 Line 52)).

Regarding dependent Claim 18, Alex et al, Winters and Brown et al teach, the system of claim 11. 
Alex et al, Winters and Brown et al fails to explicitly teach, the at least one natural language query suggestion of the first user suggestion database comprises a natural language query received from a user other than the first user.
Gautam et al further teaches, the at least one natural language query suggestion of the first user suggestion database comprises a natural language query received from a user other than the first user ((Page 9 Col 1 Line 16) the business intelligence platform 200 to automatically adapt to different use cases and become more accurate in delivering results for various queries in various use cases, over time. The user feedback can be provided either directly by the user via UE 101 or collected automatically by the business intelligence platform 200, for example, based on the usage patterns of various users. (Page 15 Col 1 Line 39) if the business intelligence platform 200 fails to find a matching attribute based on the user's question or search query, the business intelligence platform 200 can identify a closest match based on various criteria such as, for example, spell corrections, semantic matching techniques, dictionaries, searching private or public knowledge repositories, third party APIs, rules, heuristics, natural language processing or machine learning algorithms, user preferences, collaborative learning techniques, and/or other techniques to provide relevant suggestions or automatically mapping).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al, Winters and Brown et al to provide real-time business intelligence to users, irrespective of users' technical knowledge, using natural language interfaces as taught by Gautam et al (Page 1 Col 1 Line 49)).
It would have been obvious to one of the ordinary skill in the art, to provide methods and system also provide a natural language and search based interface to analyze data and generate reports without a need for writing SQL queries or using software configurations for creating reports as taught by Gautam et al (Page 1 Col 1 Line 56)).

Regarding dependent Claim 20, Alex et al, Winters and Brown et al teach, the system of claim 11. 
Alex et al, Winters and Brown et al fails to explicitly teach, the processing device is further configured to receive, from the user device of a user associated with the first user identifier, a user-selected query, wherein the user-selected query is identical to a natural language query suggestion of the at least one natural language query suggestion.
Gautam et al further teaches, the processing device is further configured to receive, from the user device of a user associated with the first user identifier, a user-selected query, wherein the user-selected query is identical to a natural language query suggestion of the at least one natural language query suggestion ((Page 7 Col 1 Line 3)    The meta-information lookup module 207 can search the data store(s) 211, or a data source(s) 111, for keywords matching the query (identical queries). The meta-information module 207 can store the keywords in data store(s) 211. The keywords can be used for suggesting search phrase completions to the user of UE 101, for example, when user is typing a question (user device)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al, Winters and Brown et al to provide real-time business intelligence to users, irrespective of users' technical knowledge, using natural language interfaces as taught by Gautam et al (Page 1 Col 1 Line 49)).
It would have been obvious to one of the ordinary skill in the art,  to provide methods and system provide a substantially real-time statistical analysis and computation engine developed based on search engine technology to store and access data in index files without using data warehouses that store data in databases. The methods and system also provide a natural language and search based interface to analyze data and generate reports without a need for writing SQL queries or using software configurations for creating reports as taught by Gautam et al (Page 1 Col 1 Line 52)).

Conclusion
Applicant’s amendment necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164